DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the Amendments and arguments 13 September 2022.  As directed by applicant, claims 1,3, 5, 12, 15, and 16 are currently amended, claim 2 is cancelled, and new claims 37 and 38 are added.   
Thus, only 1, 3- 6, 8-10, 12, 14-17, 19 and 35-38 are pending.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 12 and 15, 17, 19, 35 and 36 is/are rejected under 35 U.S.C. 103 as obvious over Novak (U.S. Patent Application Publication 2011/ 0132902) in view of Lee (U.S. Patent Application Publication 2006/ 0021980).
Regarding claim 1, Novak discloses a material processing system (Abstract) comprising: an energy generating system comprising a plurality of electromagnetic energy generators ( generators10a, 10b); a pump (pump 74, Fig. 8) configured to provide a flow of material to be processed; and a multi-zone applicator spaced from the energy generating system and comprising: a plurality of application zones (fig. 9, U-shaped zones), each of the application zones configured to receive electromagnetic energy generated by at least one of the plurality of generators (generators 10a, 10b); a material conduit (entry at 76, exit at 78, Fig. 9, tubing 64) coupled to the pump to receive the flow of material and extending through the application zones (fig. 8, moves from pump to heating section), at least part of the material conduit being transparent to the electromagnetic energy (¶9, material conduit is “essentially transparent ceramic tube”)  to allow the material to be exposed to the electromagnetic energy as the material passes through the application zones (¶0013, exposing material to microwave radiation”, ¶0068, Through absorption of applied microwave energy, the pressurized process liquid is converted to a mixture of hydrocarbon gases), wherein the application zones have the same shape (U-shaped, fig. 9), are arranged in a common generally horizontal U-shaped configuration (Novak, fig. 9), and are vertically aligned and stacked (fig. 9, U-shaped zones are vertically aligned).
wherein the application zones include a first application zone comprising: a first applicator (fig. 9, “first applicator” side, the applicators separated by the Line separating line through the u-shaped application zone) defining a first leg of the U-shaped configuration; a second applicator (fig. 9, “second applicator”) defining a second opposite leg of the U-shaped configuration; 
Novak does not disclose a splitter coupled between the first and second applicators and configured to divide and distribute the electromagnetic energy between the first and second applicators.
However, Lee teaches a splitter (Lee, fig. 1, element 14) coupled between the first (left side of fig. 1 into cavity, waveguides 20a) and second applicators (right side of fig. 1 into cavity, 20b) and configured to divide and distribute the electromagnetic energy between the first and second applicators (fig. 1, distributed to the waveguides 20a and 20b, respectively and then into the microwave cavity.).  The advantage to such distribution would be to have the microwave energy efficiently and equally be split into the two chambers, the coming equally from both sides, to have the most homogenous effect.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Novak in with the teachings of Lee, to put the splitter in between the applicator segments (at the place where the segments meet, at the bend of the U-shape rather than at one of the ends, in order to have the microwave energy enter equally into both segments for consistent heating and equivalent power and timing for both segments.
[AltContent: textbox ([img-media_image1.png])]











Regarding claim 3, Novak in view of Lee teach all the limitations of claim 1, as above, and further teach a material processing system, wherein each of the applicators comprises an open end and a closed end, the open end configured to receive the electromagnetic energy distributed to it by the splitter, and the closed end comprising a reflector plate configured to reflect the electromagnetic energy within the respective first and second applicators  (Novak, closed end at 24;) 
Regarding claim 4, Novak in view of Lee  Drozd ‘160 and Drozd ‘678 teach all the limitations of claim 3, as above, and further teach a material processing system, wherein the reflector plate comprises an aperture therein, and wherein the material conduit extends through the aperture (Novak, fig. 9, aperture goes through waveguide; Drozd ‘160, fig. 2, right side of applicator zones, with apertures to let material in, and the whole side being the reflector plate for material to bounce off of and travel).  
Regarding claim 5, Novak in view of Lee, Drozd ‘160and Drozd ‘678 teach all the limitations of claim 2, as above, and further teach a material processing system, wherein the first and second applicators are waveguides (Novak, waveguide 22 ¶0049).

Regarding claim 12, Novak teaches a multi-zone applicator (Fig. 9, abstract) comprising: a plurality of application zones (¶9, “the waveguide includes at least two generally U-shaped rectangular waveguides in spaced apart vertical relationship”), each of the application zones configured to receive electromagnetic energy (abstract( generated by at least one of a plurality of generators (Novak, fig. 9, 10a, 10b, generators);In re: Druga et al. Application No.: 16/087,823Filed: September 24, 2018 Page 4 of 8a material conduit configured (entry at 76, exit at 78, Fig. 9, tubing 64) to receive a flow of material and extending through the application zones, at least part of the material conduit being transparent to the electromagnetic energy (¶9,material conduit is “essentially transparent ceramic tube”) to allow the material to be exposed to the electromagnetic energy as the material passes through the application zones (at least ¶0013, exposing material to microwave radiation”, ¶0068, Through absorption of applied microwave energy, the pressurized process liquid is converted to a mixture of hydrocarbon gases),, wherein the application zones have the same shape, are arranged in a common generally horizontal U-shaped configuration, and are vertically aligned and stacked (fig. 9, U-shaped zones are vertically aligned), and wherein the application zones include a first application zone comprising: a first applicator waveguide defining a first leg of the U-shaped configuration (¶Novak, annotated fig. above, First Applicator Side); a second applicator waveguide defining a second opposite leg of the U-shaped configuration (Novak, annotated fig. above, Second Applicator Side).
However, Novak does not disclose a splitter coupled between the first and second applicators and configured to divide and distribute the electromagnetic energy between the first and second applicator waveguides.
However, Lee teaches a splitter is (Lee, fig. 1, element 14) coupled between the first (left side of fig. 1 into cavity, waveguides 20a) and second applicators (right side of fig. 1 into cavity, 20b) and configured to divide and distribute the electromagnetic energy between the first and second applicator waveguides (fig. 1, distributed to the waveguides 20a and 20b, respectively and then into the microwave cavity.).  The advantage to such distribution would be to have the microwave energy efficiently and equally be split into the two chambers, the coming equally from both sides, to have the most homogenous effect.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Novak in with the teachings of Lee, to put the splitter in between the applicator segments (at the place where the segments meet, at the bend of the U-shape rather than at one of the ends, in order to have the microwave energy enter equally into both segments for consistent heating and equivalent power and timing for both segments.

Regarding claim 17, Novak in view of Lee teach all the limitations of claim 12, as above, and further teach a multizone applicator wherein at least one of the application zones is generally horizontal (Novak, fig.9)  
Regarding claim 19, Novak teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator wherein the material conduit is generally horizontal (Novak, fig. 9, the material is horizontal through the zones, would have been incorporated in the combination above.).


Regarding claim 35, Novak in view of Lee teaches all the limitations of claim 1, as above,and further teach a processing system wherein each application zone has a height that is less than a width and a length thereof (as is seen in the combination above, in the zones of Novak fig. 9, the length and width of each zone is larger than the height which is only the small width of the electromagnetic duct).  

Regarding claim 36, Novak in view of Lee teach all the limitations of claim 12, as above, and further teach a multi-zone applicator wherein each application zone has a height that is less than a width and a length thereof (as is seen in the combination above, in the zones of Novak fig. 9, the length and width of each zone is larger than the height which is only the small width of the electromagnetic duct).  



Claim(s)  9, 10, 14, 37 and 38is/are rejected under 35 U.S.C. 103 as obvious over Novak (U.S. Patent Application Publication 2011/ 0132902) in view of Lee (U.S. Patent Application Publication 2006/ 0021980) and further in view of  Drozd  (U.S. Patent Application Publication 2013/ 0122160, “herein Drozd ‘160”) 

Regarding claim 9, Novak in view of Lee all the limitations of claim 1, as above, but does not further teach a material processing system wherein the material conduit has a continuously upward slope throughout the multi-zone applicator. However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates increase.  (Drozd ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, ¶0060), as evidence.
Regarding claim 10, Novak in view of Lee and Drozd ‘160 teaches all the limitations of claim 9, as above, and further discloses a material processing system wherein the continuously upward slope (Drozd ‘160, ¶0046) is in a range from 1 to 6 degrees (claim 23, “angle of at least 1 degree” this would have been combined in the previous combination).  
Regarding claim 14, Novak in view of Lee teaches all the limitations of claim 12, as above, but does not further teach a multizone applicator wherein the material conduit has a continually upward slope in a range from 1 degree to 6 degrees, and wherein the application zones comprise at least one applicator having a slope in a range from 1 degree to 6 degrees. However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates incease.  (Drozd, , ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, paragraph ¶0060), as evidence. 

Regarding claim 37, Novak in view of Lee teaches all the limitations of claim 1, as above, and further teaches wherein the material conduit comprises a cross zone transfer conduit to connect adjacent application zones of the multi-zone applicator (Novak 66), but Novak in view of Lee does not teach wherein the cross zone transfer conduit has an upward slope in a range from 1 degree to 10 degrees from horizontal.   However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates incease.  (Drozd ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, ¶0060), as evidence.

Regarding claim 38, Novak in view of Lee teaches all the limitations of claim 12, as above, and further teaches wherein the material conduit comprises a cross zone transfer conduit to connect adjacent application zones of the multi-zone applicator (Novak 66), but Novak in view of Lee does not teach wherein the cross zone transfer conduit has an upward slope in a range from 1 degree to 10 degrees from horizontal.   However, Drodz ‘160 teaches that an inclined angle helps with particle distribution and keeps the particles flowing equally though the pipe as flowrates incease.  (Drozd ¶0046; talks about advantages of angle for material; claim 23, “angle of at least 1 degree”.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak with Drodz ‘160, to have the material continuously be on an inclined upward path, and even include the claimed angles, in order to establish a flow that can be self-draining in the case of power loss (see, Drodz, 20110174385, ¶0060), as evidence.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Novak (U.S. Patent Application Publication 2011/ 0132902) in view of Lee  and further in view  Drozd (U.S. Patent Application Publication 2007/0131678; herein “Drozd ‘678”).


Regarding claim 6, Novak in view of Lee teach all the limitations of claim 3, as above but does not further disclose a material processing system, wherein the material conduit is arranged to pass the material through the first applicator in a direction opposite to an electromagnetic energy application direction in the first applicator, and wherein the material conduit is arranged to pass the material through the second applicator in a same direction as the electromagnetic energy application direction in the second applicator.   Novak, fig. 9  has the material move in the same direction as the electromagnetic energy.  However,  looking at Drozd ‘678, it is apparent that “the material conduit is arranged to pass the material through the first applicator in a direction opposite to an electromagnetic energy application direction in the first applicator, and wherein the material conduit is arranged to pass the material through the second applicator in a same direction as the electromagnetic energy application direction in the second applicator (fig. 16).” Here, it is apparent that the energy goes in one direction with the direction of the material and that it goes in the direction against the material in the other.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Novak in view of Lee with a further teaching of Drozd ‘678, to have a splitter on a single generator, in order to more evenly control the power to the sections being able to directly set the electromagnetic level going into each zone, as  Novak already teaches that a generator can have a splitting for using the electromagnetic energy efficiently (Drozd ‘160, ¶0036).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Lee (U.S. Patent Application Publication 2006/ 0021980), and further in view of Fu (U.S. Patent Application Publication 20130050722).
Regarding claim 8, Novak in view of Lee teaches all the limitations of claim 1, as above, but does not further teach a material processing system wherein further comprising a plurality of temperature sensors, each of the temperature sensors configured to measure a temperature of the material after the material has passed through a respective application zone.     However, Fu teaches a temperature detector to measure the temperature of the heated article after it passes through a zone and then compares it with a predicted temperature in order to determine how to control the electromagnetic generators (Fu, ¶0060).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Novak in view of Lee to add the temperature detectors of Fu, in order to measure the temperature of the product as or after it has been in a zone in order to control the electromagnetic generator in order to heat the product properly.

Allowable Subject Matter

Claims 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 13 September 2022 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that art does not disclose or teach a splitter in the configuration claimed (Remarks, p. 10).  The new art of Lee does teach such a configuration, whereby the microwave energy goes to each side, and it would have been obvious to combine this with Novak in order to assure equal heating and power and timing on each of the applicator sides.

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please attached and previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761